

Exhibit 10.1
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is entered
into on November 9, 2020 by and between Covetrus, Inc., a Delaware corporation
(the “Company”) and Dustin Finer (the “Executive” and collectively with the
Company, the “Parties”), and shall be effective as of November 1, 2019 (the
“Effective Date”). All references herein to the Company shall include the
Company’s subsidiaries, where applicable.
WHEREAS, on August 30, 2019 the Executive and the Company entered into that
certain Employment Agreement setting the terms of the Executive’s employment by
the Company (the “Prior Agreement”); and


WHEREAS, on August 30, 2019 the Executive agreed to certain confidentiality,
non-competition and non- solicitation covenants pursuant to the Restrictive
Covenant Agreements (as defined herein); and


WHEREAS, the Executive and the Company desire to enter into this Agreement to
amend, restate and supersede the Prior Agreement in its entirety.


    NOW, THEREFORE,, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged and agreed, including the
Executive’s promotion effective November 1, 2019, the adjusted compensation, and
further mutual promises and covenants contained herein, the Company and the
Executive, intending to be legally bound, hereby agree as follows:
1.    Employment.
(a)    Term. This Agreement shall commence on the Effective Date and shall
continue until August 30, 2022, unless sooner terminated pursuant to the terms
of this Agreement (the “Term”). The Term shall be automatically extended and
renewed for a period of one (1) year from the end of the Term (the “Renewal
Date”) unless either the Company or the Executive gives written notice of
non-renewal to the other Party at least sixty (60) days prior to the end of the
Term, in which event this Agreement shall terminate at the end of the Term.
Subject to the termination provisions contained herein, if this Agreement is
renewed on the Renewal Date for an additional one (1) year period, it will
automatically be renewed on the anniversary of the Renewal Date and each
subsequent year thereafter (the “Annual Renewal Date”) for a period of one (1)
year, unless either Party gives written notice of non-renewal to the other at
least sixty (60) days prior to any Annual Renewal Date, in which case the
Agreement will terminate on the Annual Renewal Date immediately following such
notice.



--------------------------------------------------------------------------------

image_01.jpg [image_01.jpg]






(b)    Duties. During the Term, the Executive shall be employed by the Company
as its Chief Administrative Officer and shall serve the Company faithfully and
to the best of the Executive’s ability. The Executive shall devote the
Executive’s full business time, attention, skill and efforts to the performance
of the duties required by or appropriate for the Executive’s position with the
Company. The Executive shall report to the Chief Executive Officer and shall
perform such duties commensurate with the Executive’s office as contained in the
bylaws of the Company or as the Executive shall reasonably be directed by the
Chief Executive Officer. The Executive shall perform such services at the
Company’s executive offices in Boulder, Colorado commencing August 1, 2020 (the
“Colorado Relocation Date”), working remotely prior to such date, and the
Executive shall engage in such reasonable business travel as may be required to
perform the Executive’s duties.
(c)    Best Efforts. Except for vacation, absences due to temporary illness and
absences resulting from Disability (as hereinafter defined), the Executive shall
devote the Executive’s business time, attention and energies on a full-time
basis to the performance of the duties and responsibilities referred to in
subsection (b) above. The Executive shall not during the Term be engaged in any
other business activity which, in the reasonable judgment of the Company, would
conflict with the ability of the Executive to perform the Executive’s duties
under this Agreement, whether or not such activity is pursued for gain, profit
or other pecuniary advantage. Nothing in this Section shall prevent Executive
from engaging in additional activities in connection with personal investments
and community affairs, including serving on corporate, civic, or charitable
boards, subject to the approval by the Company, that are not materially
inconsistent with Executive’s duties under this Agreement.
2.    Base Salary. During the Term, the Company shall pay to the Executive a
base salary of $480,000 annually, which shall be subject to review and, at the
option of the Compensation Committee of Directors of the Company, subject to
increase (such salary, as the same may be increased from time to time as
aforesaid, being referred to herein as the “Base Salary”). The Base Salary shall
be reviewed on an annual basis for increases in accordance with the review
process for similarly situated executives of the Company. The Base Salary shall
be payable in accordance with the Company’s normal payroll practices. For
purposes of peer group benchmarking, the Executive’s compensation hereunder
shall be benchmarked against Senior Vice President, Chief People Officer/Chief
Human Resource Officers.
3.    Incentive Compensation
(a)    Annual Incentive Compensation. The Executive shall be entitled to
participate in an annual bonus program established by the Company with a target
annual bonus amount, which for the 2020 fiscal year of the Company shall be
equal to seventy-five percent (75%) of the Executive’s Base Salary, and for each
subsequent fiscal year of the Term shall be determined by the Compensation
Committee of the board of directors of the Company (the “Compensation
Committee”), subject in all respects to achievement of performance goals to be
established by the Company (the “Annual Bonus”). Any bonus earned by the
Executive shall be paid after the end of the fiscal year to which it relates, at
the same time and under the same terms and conditions as other executives of the
Company; provided that the Executive remains
2
image_11a.jpg [image_11a.jpg]



--------------------------------------------------------------------------------

image_01.jpg [image_01.jpg]






employed by the Company on the date the bonus is paid (other than due to
non-renewal or termination by the Company without Cause or by the Executive for
Good Reason) and in no event shall the Executive’s bonus be paid later than
March 15 of the fiscal year following the fiscal year for which it was earned.
(b)    Long-Term Incentive Compensation. The Executive shall be eligible to
participate in all equity compensation and other long-term incentive plans and
programs in place at the Company and shall receive such grants as may be
provided from time to time by the Company to its officers. Any equity awards
made by the Company to the Executive shall be subject to the terms and
conditions set forth in the Company’s equity compensation plan and form of grant
agreement, as may be amended from time to time. The Executive’s annual long-term
incentive target shall be one-million dollars ($1,000,000).
4.    Benefits. During the Term, the Executive shall be eligible to participate
in all retirement and welfare benefit plans and programs made available to the
Company’s executives as a group, as such retirement and welfare plans may be in
effect from time to time and subject to the eligibility requirements of such
plans. Nothing in this Agreement or otherwise shall prevent the Company from
amending or terminating any incentive, equity compensation, retirement, welfare
or other employee benefit plans, programs, policies or perquisites from time to
time as the Company deems appropriate.
(i)    Vacation. During the Term, in addition to all holidays observed by the
Company (currently six (6) days), the Executive shall be entitled to take paid
time off, in accordance with the Company’s flexible time-off policy, as well as
any successor policy regarding pay-for-time- not-worked made available to the
Company’s domestic US employees generally.
5.    Reimbursement of Expenses; Relocation.
(a)    During the Term, the Company shall reimburse the Executive, in accordance
with the policies and practices for similarly situated executives of the Company
in effect from time to time, for all reasonable and necessary traveling expenses
and other disbursements incurred by the Executive’s for or on behalf of the
Company in connection with the performance of the Executive’s duties hereunder
upon presentation by the Executive to the Company of appropriate documentation
therefore.
(b)    The Company will reimburse the Executive for certain relocation expenses
in connection with the Executive’s relocation to Colorado, to be administered
through the Company’s relocation provider SIRVA. The Company will reimburse
expenses relating to the relocation of his household to Colorado, up to a
maximum of $222,141.72 inclusive of gross-up (the “Relocation Reimbursement”).
In addition, the Company will provide the Executive a temporary monthly
relocation expense stipend of $7,500 (the “Monthly Relocation Stipend”) for a
period of nine (9) months following the Colorado Relocation Date to assist the
Executive with housing, travel and other relocation expenses for temporary
living expenses, in an aggregate total amount not to exceed $98,000. If the
Executive’s employment with Company is terminated by the Company for Cause or by
the Executive without Good Reason on or prior to the first
3
image_11a.jpg [image_11a.jpg]



--------------------------------------------------------------------------------

image_01.jpg [image_01.jpg]






anniversary of the Colorado Relocation Date, the Executive will be required to
reimburse or repay to the Company all Relocation Reimbursement payments paid on
the Executive’s behalf or reimbursed by the Company under the SIRVA relocation
assistance program. In addition, if the Executive’s employment with Company is
terminated by the Company for Cause on or prior to the first anniversary of the
Colorado Relocation Date, the Executive will be required to repay to the Company
the amount of all Monthly Relocation Stipend payments made to the Executive.
6.    Termination Without Cause; Resignation for Good Reason. If the Executive’s
employment is terminated by the Company without Cause (as defined below) or by
the Executive for Good Reason (as defined below), the provisions of this Section
7 shall apply.
(a)    The Company may terminate the Executive’s employment with the Company at
any time without Cause upon not less than thirty (30) days’ prior written notice
to the Executive and the Executive may resign for Good Reason (as defined
below).
(b)    Unless the Executive complies with the provisions of Section 7(c) below,
upon termination under Section 7(a) above, no other payments or benefits shall
be due under this Agreement to the Executive, but the Executive shall be
entitled to any amounts earned, accrued and owing, but not yet paid under
Section 2 and any benefits accrued and due in accordance with the terms of any
applicable benefit plans and programs of the Company (the “Accrued
Obligations”).
(c)    Notwithstanding the provisions of Section 7(b), upon termination under
Section 7(a) above, if the Executive executes and does not revoke a written
release of any and all claims against the Company or its affiliates, with
respect to all matters arising out of the Executive’s employment with the
Company, in such form as provided by the Company in its sole discretion (the
“Release”), and so long as the Executive continues to comply with the provisions
of Section 14 below and the Invention and Non-Disclosure Agreement attached
hereto as Exhibit A and the Non-Competition and Non-Solicitation Agreement
attached hereto as Exhibit B (Exhibit A and Exhibit B together referred to as
the “Restrictive Covenant Agreements”), in addition to the Accrued Obligations,
the Executive shall be entitled to receive the following:
(i)    Continuation of the Executive’s Base Salary for twelve (12) months (the
“Severance Term”), at the rate in effect for the year in which the Executive’s
date of termination occurs, which amount shall be paid in regular payroll
installments over the applicable period following the Executive’s termination
date; and
(ii)    A prorated Annual Bonus for the year in which the Executive’s
termination of employment occurs, which shall be determined by multiplying the
Executive’s Target Incentive Bonus by a fraction, the numerator of which is the
number of days during which the Executive was employed by the Company in the
year in which the termination date occurs and the denominator of which is 365.
The prorated Annual Bonus, if any, shall be paid at the same time as bonuses are
paid to other employees of the Company, but not later than March 15 of the
fiscal year following the fiscal year for which it was earned.
4
image_11a.jpg [image_11a.jpg]



--------------------------------------------------------------------------------

image_01.jpg [image_01.jpg]






(iii)    If the Executive timely and properly elects health continuation
coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985
("COBRA"), then continued health (including hospitalization, medical, dental,
vision etc.) insurance coverage substantially similar in all material respects
as the coverage provided to the Company’s then other active senior executives
for the Severance Term at the Company’s full expense; provided that the period
of COBRA health care continuation coverage provided under section 4980B of the
Internal Revenue Code, as amended and the regulations and guidance promulgated
thereunder (the “Code”) shall run concurrently with the period; provided further
that, notwithstanding the foregoing, the amount of any benefits provided by this
subsection (c)(iii) shall be reduced or eliminated to the extent the Executive
becomes entitled to duplicative benefits by virtue of the Executive’s subsequent
or other employment; and provided further that, notwithstanding the foregoing,
if the Company’s making payments under this Section 7(c)(iii) would violate any
nondiscrimination rules applicable to the Company’s group health plan under
which such coverage is made available, or result in the imposition of penalties
under the Code or the Affordable Care Act, or be impermissible under applicable
law, the Parties agree to reform this Section 7(c)(iii) in a manner as is
necessary to comply with such requirements and avoid such penalties.
7.    Voluntary Termination. The Executive may voluntarily terminate the
Executive’s employment for any reason upon thirty (30) days’ prior written
notice. In such event, after the effective date of such termination, no payments
shall be due under this Agreement, except that the Executive shall be entitled
to the Accrued Obligations.
8.    Death; Disability. If the Executive’s employment is terminated by the
Company by reason of death or, subject to the requirements of applicable law,
Disability (as defined below), upon the Executive’s date of termination or
death, no payments shall be due under this Agreement, except that the Executive
(or in the event of the Executive’s death, the Executive’s executor, legal
representative, administrator or designated beneficiary, as applicable), shall
be entitled to the Accrued Obligations.
9.    Cause. The Company may terminate the Executive’s employment at any time
for Cause upon written notice to the Executive, in which event all payments
under this Agreement shall cease, except for the Accrued Obligations.
10.    Change of Control.
(a)    Termination without Cause or Resignation for Good Reason in connection
with a Change of Control. Notwithstanding anything to the contrary herein, if
there is both a Change of Control and the Executive’s employment is terminated
by the Company without Cause or by the Executive for Good Reason during the
period commencing on the date that is two months prior to (or the earlier date
of execution of a definitive agreement with respect to such Change of Control)
and ending twelve (12) months following such Change of Control (a “CIC
Termination”), then, in addition to the Accrued Obligations, the Executive shall
be entitled to receive the following:
5
image_11a.jpg [image_11a.jpg]



--------------------------------------------------------------------------------

image_01.jpg [image_01.jpg]






(i)    Severance benefits in an amount equal to one hundred percent (100%) of
the sum of (A) the Executive’s Base Salary plus (B) the Executive’s Target
Incentive Bonus in effect immediately prior to the Executive’ termination date,
which amount shall be paid in a single lump sum upon the Executive’s execution
and non-revocation of the Release;
(ii)    COBRA continuation benefits as set forth in Section 7(c)(ii); and
(iii)    All outstanding equity grants held by the Executive immediately prior
to the CIC Termination which vest based upon the Executive’s continued service
over time shall accelerate, become fully vested and/or exercisable, as the case
may be, as of the date of the later of (A) the date of the CIC Termination and
(B) the consummation of a Change of Control (the later of (A) or (B) the “CIC
Vesting Event”). All outstanding equity grants held by the Executive immediately
prior to the CIC Termination which vest based upon attainment of performance
criteria shall accelerate, become vested and/or exercisable, as the case may be,
as of the date of the CIC Vesting Event at the greater of (x) the target level
of performance and (y) the actual level of performance through the CIC Vesting
Event.
    The foregoing severance benefits shall be subject to the Executive’s
execution and non-revocation of the Release and the Executive’s continued
compliance with the provisions of Section 14 below, and the Restrictive Covenant
Agreements, as applicable.


(b)    Application of Section 280G. If any of the payments or benefits received
or to be received by the Executive (including, without limitation, any payment
or benefits received in connection with a Change of Control or the Executive’s
termination of employment, whether pursuant to the terms of this Agreement or
any other plan, arrangement or agreement, or otherwise) (all such payments
collectively referred to herein as the “280G Payment”) constitute “parachute
payments” within the meaning of Code Section 280G and will be subject to the
excise tax imposed under Code Section 4999 (the “Excise Tax”), then the 280G
Payment shall be equal to the Reduced Amount. The “Reduced Amount” shall be
either (i) the largest portion of the 280G Payment that would result in no
portion of the 280G Payment being subject to the Excise Tax, or (ii) the largest
portion of the 280G Payment, up to and including the total 280G Payment,
whichever amount, after taking into account all applicable federal, state and
local employment taxes, income taxes and the Excise Tax (all computed at the
highest applicable marginal rate), results in the Executive’s receipt, on an
after-tax basis, of the greater amount of the 280G Payment, notwithstanding that
all or some portion of the 280G Payment may be subject to the Excise Tax. In
making the determination described above, the Company, in its sole and absolute
discretion, shall make a reasonable determination of the value to be assigned to
any restrictive covenants in effect for the Executive, and the amount of the
280G Payment shall be reduced by the value of those restrictive covenants to the
extent consistent with Code Section 280G. If a reduction in payments or benefits
constituting “parachute payments” is necessary so that the 280G Payment equals
the Reduced Amount, the amounts payable or benefits to be provided to the
Executive shall be reduced such that the economic loss to the Executive as a
result of the “parachute payment” elimination is minimized. In applying this
principle, the reduction shall be made in a manner consistent with the
requirements of Code Section 409A and where two economically equivalent amounts
are subject to reduction but payable at different times, such
6
image_11a.jpg [image_11a.jpg]



--------------------------------------------------------------------------------

image_01.jpg [image_01.jpg]






amounts shall be reduced on a pro rata basis but not below zero. All
determinations to be made under this Section 11 shall be made by an independent
accounting firm, consulting firm or other independent service provider selected
by the Company immediately prior to the Change of Control (the “Firm”), which
shall provide its determinations and any supporting calculations both to the
Company and the Executive within ten (10) days of the Change of Control. Any
such determination by the Firm shall be binding upon the Company and the
Executive. All of the fees and expenses of the Firm in performing the
determinations referred to in this Section 11 shall be borne solely by the
Company.


11.    Definitions.
(a)    Cause. For purposes of this Agreement, “Cause” shall mean any of the
following grounds for termination of the Executive’s employment listed: (i) the
Executive’s knowing and material dishonesty or fraud committed in connection
with the Executive’s employment; (ii) theft, misappropriation or embezzlement by
the Executive of the Company’s funds and/or property; (iii) the Executive
repeatedly negligently performing or repeatedly negligently failing to perform,
or willfully refusing to perform, the Executive’s duties to the Company (other
than a failure resulting from Executive’s incapacity due to physical or mental
illness); (iv) the Executive’s conviction of or a plea of guilty or nolo
contendere to any felony, a crime involving fraud or misrepresentation, or any
other crime (whether or not connected with his employment) the effect of which
is likely to adversely affect the Company or its affiliates; (v) a material
breach by the Executive of any of the provisions or covenants set forth in this
Agreement; or (vi) a material breach by the Executive of the Company’s Code of
Conduct. Prior to any termination for Cause pursuant to each such event listed
in (i), (iii), (v) or (vi) above, to the extent such event(s) is capable of
being cured by the Executive, the Company shall give the Executive written
notice thereof describing in reasonable detail the circumstances constituting
Cause and the Executive shall have the opportunity to remedy same within thirty
(30) days after receiving written notice.
(b)    Change of Control. For purposes of this Agreement, a “Change of Control”
shall have the same meaning ascribed to such term under the Company’s 2018
Omnibus Incentive Compensation Plan, as in effect on the date hereof and as may
be amended from time to time, or such successor plan.
(c)    Disability. For purposes of this Agreement, “Disability” shall mean the
Executive has been unable to perform the essential functions of the Executive’s
position with the Company by reason of physical or mental incapacity for a
period of six consecutive months, subject to any obligations or limitations
imposed by federal, state or local laws, including any duty to accommodate
Executive under the federal Americans with Disabilities Act.
(d)    Good Reason. For purposes of this Agreement, “Good Reason” shall mean the
occurrence of one or more of the following, without the Executive’s consent: (i)
material diminution of the Executive’s authority, duties or responsibilities;
(ii) a material change in the geographic location at which Executive must
perform the Executive’s services under this
7
image_11a.jpg [image_11a.jpg]



--------------------------------------------------------------------------------

image_01.jpg [image_01.jpg]






Agreement, which change occurs more than nine (9) months after the Colorado
Relocation Date (which, for purposes of this Agreement, means relocation of the
offices of the Company at which the Executive is principally employed to a
location more than fifty (50) miles from the location of such offices
immediately prior to the relocation); (iii) a material diminution in the
Executive’s Base Salary; (iv) non-renewal of this Agreement; or (v) any action
or inaction that constitutes a material breach by the Company of a material
provision of this Agreement or any other written agreement between the Executive
and the Company. The Executive must provide written notice of termination for
Good Reason to the Company within thirty (30) days after the event constituting
Good Reason first occurs, which notice shall state such Good Reason in
reasonable detail. The Company shall have a period of thirty (30) days in which
it may correct the act or failure to act that constitutes the grounds for Good
Reason as set forth in the Executive’s notice of termination. If the Company
does not correct the act or failure to act, the Executive must terminate the
Executive’s employment for Good Reason within sixty (60) days after the end of
the cure period, in order for the termination to be considered a Good Reason
termination.
(e)    Target Incentive Bonus. For purposes of this Agreement, “Target Incentive
Bonus” shall mean the Executive’s target annual incentive bonus amount (measured
at the target level, identified “goal” target or other similar target, without
taking into account any incentive override for above goal performance, or any
project-specific or other non-standard incentives) as in effect under the
Company’s applicable annual incentive plan for the year of termination. In the
event that the Company has notified the Executive in writing that the Executive
will be eligible for a Target Incentive Bonus for the year of termination, but a
plan has not yet been put into effect, the Target Incentive Bonus shall be the
prior year’s target annual incentive bonus amount.
12.    Representations, Warranties and Covenants of the Executive.
(a)    Restrictions. The Executive represents and warrants to the Company that:
(i)    There are no restrictions, agreements or understandings whatsoever to
which the Executive is a party which would prevent or make unlawful the
Executive’s execution of this Agreement or the Executive’s employment hereunder,
which is or would be inconsistent or in conflict with this Agreement or the
Executive’s employment hereunder, or would prevent, limit or impair in any way
the performance by the Executive of the obligations hereunder; and
(ii)    The Executive has disclosed to the Company all restraints,
confidentiality commitments, and other employment restrictions that the
Executive has with any other employer, person or entity.
(b)    Obligations to Former Employers. The Executive covenants that in
connection with the Executive’s provision of services to the Company, the
Executive shall not breach any obligation (legal, statutory, contractual, or
otherwise) to any former employer or other person, including, but not limited
to, obligations relating to confidentiality and proprietary rights.
8
image_11a.jpg [image_11a.jpg]



--------------------------------------------------------------------------------

image_01.jpg [image_01.jpg]






(c)    Obligations Upon Termination. Upon and after the Executive’s termination
or cessation of employment with the Company and until such time as no
obligations of the Executive to the Company hereunder exist, the Executive shall
(i) provide a complete copy of the Restrictive Covenant Agreements, attached
hereto as Exhibits A and B, to any person, entity or association which the
Executive proposes to be employed, affiliated, engaged, associated or to
establish any business or remunerative relationship prior to the commencement of
any such relationship and (ii) shall notify the Company of the name and address
of any such person, entity or association prior to the commencement of such
relationship.
13.    Restrictive Covenant Agreements. The Executive agrees to be bound by the
Invention and Non-Disclosure Agreement attached hereto as Exhibit A and the
Non-Competition and Non-Solicitation Agreement attached hereto as Exhibit B,
each of which are incorporated by reference herein. The provisions of the
Restrictive Covenant Agreements shall survive the term of this Agreement
pursuant to the terms set forth in the Invention and Non-Disclosure Agreement
and/or Non-Competition and Non-Solicitation Agreement, as applicable.
14.    Miscellaneous Provisions.
(a)    Entire Agreement; Amendments.
(i)    This Agreement and the other agreements referred to herein contain the
entire agreement between the Parties hereto and supersede any and all prior
agreements and understandings concerning the Executive’s employment by the
Company.
(ii)    This Agreement shall not be altered or otherwise amended, except
pursuant to an instrument in writing signed by each of the Parties hereto
(b)    Descriptive Headings. Descriptive headings are for convenience only and
shall not control or affect the meaning or construction of any provisions of
this Agreement. When the context admits or requires, words used in the masculine
gender shall be construed to include the feminine, the plural shall include the
singular, and the singular shall include the plural.
(c)    Notices. All notices or other communications pursuant to this Agreement
shall be in writing and shall be deemed to be sufficient if delivered
personally, telecopied, sent by nationally-recognized, overnight courier or
mailed by registered or certified mail (return receipt requested), postage
prepaid, to the Parties at the following addresses (or at such other address for
a party as shall be specified by like notice):
(i)    if to the Company, to:
    
    7 Custom House Street, Suite 2
    Portland, ME 04101
    Attention: General Counsel


9
image_11a.jpg [image_11a.jpg]



--------------------------------------------------------------------------------

image_01.jpg [image_01.jpg]






(ii)    if to the Executive, to the address in the Company’s personnel records.
with a copy to:
            Venable LLP
            101 California Street; Suite 3800
            San Francisco, CA 94111
            Attention: Scott D. Thompson
Facsimile No.: (415) 653-3755
All such notices and other communications shall be deemed to have been delivered
and received (A) in the case of personal delivery, on the date of such delivery,
(B) in the case of delivery by telecopy, on the date of such delivery, (C) in
the case of delivery by nationally-recognized, overnight courier, on the
Business Day following dispatch, and (D) in the case of mailing, on the third
Business Day following such mailing. As used herein, “Business Day” shall mean
any day that is not a Saturday, Sunday or a day on which banking institutions in
the state of Maine are not required to be open.
(d)    Counterparts. This Agreement may be executed in any number of
counterparts, and each such counterpart shall be deemed to be an original
instrument, but all such counterparts together shall constitute but one
agreement. This Agreement may be executed and delivered by facsimile.
(e)    Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the state of Delaware applicable to
contracts made and performed wholly therein without regard to rules governing
conflicts of law.
(f)    Non-Exclusivity of Rights; Resignation from Boards; Clawback.
(i)    Nothing in this Agreement shall prevent or limit the Executive’s
continuing or future participation in or rights under any benefit, bonus,
incentive or other plan or program provided by the Company and for which the
Executive may qualify; provided, however, that if the Executive becomes entitled
to and receives the severance payments described in Sections 7 or 11 of this
Agreement, the Executive hereby waives the Executive’s right to receive payments
under any severance plan or similar program applicable to employees of the
Company.
(ii)    If the Executive’s employment with the Company terminates for any
reason, the Executive shall immediately resign from all boards of directors of
the Company, any affiliates of the Company and any other entities for which the
Executive serves as a representative of the Company and any committees thereof.
(iii)    The Executive agrees that the Executive will be subject to any
compensation clawback, recoupment and anti-hedging policies that may be
applicable to the Executive as an executive of the Company, as in effect from
time to time and as approved by the board of directors of the Company or a duly
authorized committee thereof.
10
image_11a.jpg [image_11a.jpg]



--------------------------------------------------------------------------------

image_01.jpg [image_01.jpg]






(g)    Benefits of Agreement; Assignment. All of the terms and provisions of
this Agreement shall be binding upon and inure to the benefit of and be
enforceable by the respective heirs, executors, administrators, legal
representatives, successors and assigns of the Parties hereto, except that the
duties and responsibilities of the Executive under this Agreement are of a
personal nature and shall not be assignable or delegable in whole or in part by
the Executive. The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation, reorganization or otherwise) to
all or substantially all of the business or assets of the Company, within
fifteen (15) days of such succession, expressly to assume and agree to perform
this Agreement in the same manner and to the same extent as the Company would be
required to perform if no such succession had taken place and the Executive
acknowledges that in such event the obligations of the Executive hereunder,
including but not limited to those under Sections 13 or 14, will continue to
apply in favor of the successor.
(h)    Waiver of Breach. No delay or omission by a party in exercising any
right, remedy or power under this Agreement or existing at law or in equity
shall be construed as a waiver thereof, and any such right, remedy or power may
be exercised by such party from time to time and as often as may be deemed
expedient or necessary by such party in its sole discretion.
(i)    Severability. In the event that any provision of this Agreement is
determined to be partially or wholly invalid, illegal or unenforceable in any
jurisdiction, then such provision shall, as to such jurisdiction, be modified or
restricted to the extent necessary to make such provision valid, binding and
enforceable, or if such provision cannot be modified or restricted, then such
provision shall, as to such jurisdiction, be deemed to be excised from this
Agreement; provided, however, that the binding effect and enforceability of the
remaining provisions of this Agreement, to the extent the economic benefits
conferred upon the Parties by virtue of this Agreement remain substantially
unimpaired, shall not be affected or impaired in any manner, and any such
invalidity, illegality or unenforceability with respect to such provisions shall
not invalidate or render unenforceable such provision in any other jurisdiction.
(j)    Remedies. All remedies hereunder are cumulative, are in addition to any
other remedies provided for by law and may, to the extent permitted by law, be
exercised concurrently or separately, and the exercise of any one remedy shall
not be deemed to be an election of such remedy or to preclude the exercise of
any other remedy. The Executive acknowledges that in the event of a breach of
any of the Executive’s covenants contained in Sections 13 or 14, the Company
shall be entitled to immediate relief enjoining such violations in any court or
before any judicial body having jurisdiction over such a claim.
(k)    Survival. The respective rights and obligations of the Parties hereunder
shall survive the termination of this Agreement to the extent necessary to the
intended preservation of such rights and obligations.
(l)    Jurisdiction. Each of the Parties hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of any Maine state court or federal court of the United States of
America sitting in the state of Maine, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or any
related agreement or for recognition or enforcement of any judgment. Each of
11
image_11a.jpg [image_11a.jpg]



--------------------------------------------------------------------------------

image_01.jpg [image_01.jpg]






the Parties hereto hereby irrevocably and unconditionally agrees that
jurisdiction and venue in such courts would be proper, and hereby waive any
objection that such courts are an improper or inconvenient forum. Each of the
Parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Each of the Parties hereto
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection that it may now or hereafter have to the laying
of venue of any suit, action or proceeding arising out of or relating to this
Agreement or any related agreement in any Maine state or federal court. Each of
the Parties hereto irrevocably waives, to the fullest extent permitted by law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
(m)    Withholding. All payments under this Agreement shall be made subject to
applicable tax withholding, and the Company shall withhold from any payments
under this Agreement all federal, state and local taxes as the Company is
required to withhold pursuant to any law or governmental rule or regulation. The
Executive shall bear all expense of, and be solely responsible for, all federal,
state and local taxes, other than employer withholding and employer payroll
taxes, due with respect to any payment received under this Agreement.
(n)    Compliance with Section 409A of the Code.
(i)    This Agreement is intended to comply with Section 409A of the Code and
its corresponding regulations, to the extent applicable. Severance benefits
under the Agreement are intended to be exempt from Section 409A of the Code
under the “short term deferral” exemption, to the maximum extent applicable, and
then under the “separation pay” exemption, to the maximum extent applicable.
Notwithstanding anything in this Agreement to the contrary, payments may only be
made under this Agreement upon an event and in a manner permitted by Section
409A of the Code, to the extent applicable. As used in the Agreement, the term
“termination of employment” shall mean the Executive’s separation from service
with the Company within the meaning of Section 409A of the Code and the
regulations promulgated thereunder. In no event may the Executive, directly or
indirectly, designate the calendar year of a payment. For purposes of Section
409A of the Code, each payment hereunder shall be treated as a separate payment
and the right to a series of payments shall be treated as the right to a series
of separate payments. All reimbursements and in-kind benefits provided under the
Agreement shall be made or provided in accordance with the requirements of
Section 409A of the Code. Notwithstanding any provision of this Agreement to the
contrary, in no event shall the timing of the Executive’s execution of the
Release, directly or indirectly, result in the Executive designating the
calendar year of payment, and if a payment that is subject to execution of the
Release could be made in more than one taxable year, payment shall be made in
the later taxable year.
(ii)    Notwithstanding anything herein to the contrary, if, at the time of the
Executive’s termination of employment with the Company, the Company has
securities which are publicly traded on an established securities market and the
Executive is a “specified employee” (as such term is defined in section 409A of
the Code) and it is necessary to postpone the commencement of any payments or
benefits otherwise payable under this Agreement as a
12
image_11a.jpg [image_11a.jpg]



--------------------------------------------------------------------------------

image_01.jpg [image_01.jpg]






result of such termination of employment to prevent any accelerated or
additional tax under section 409A of the Code, then the Company will postpone
the commencement of the payment of any such payments or benefits hereunder
(without any reduction in such payments or benefits ultimately paid or provided
to the Executive) that are not otherwise paid within the ‘short-term deferral
exception’ under Treas. Reg. §1.409A-1(b)(4), and the ‘separation pay exception’
under Treas. Reg. §1.409A-1(b)(9)(iii), until the first payroll date that occurs
after the date that is six months following the Executive’s “separation of
service” (as such term is defined under code section 409A of the Code) with the
Company. If any payments are postponed due to such requirements, such postponed
amounts will be paid in a lump sum to the Executive on the first payroll date
that occurs after the date that is six months following Executive’s separation
of service with the Company. If the Executive dies during the postponement
period prior to the payment of postponed amount, the amounts withheld on account
of section 409A of the Code shall be paid to the personal representative of the
Executive’s estate within sixty (60) days after the date of the Executive’s
death.
(o)    Full Settlement. In no event shall the Executive be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to the Executive under any of the provisions of this Agreement and such
amounts shall not be reduced as a result of a mitigation duty whether or not the
Executive obtains other employment.
(p)    Indemnification. The Company hereby agrees, to the maximum extent
permitted by law, to indemnify and hold the Executive harmless against any costs
and expenses, including reasonable attorneys’ fees, judgments, fines,
settlements and other amounts incurred in connection with any proceeding arising
out of, by reason of or relating to the Executive’s good faith performance of
the Executive’s duties and obligations with the Company. The Company shall also
provide the Executive with coverage as a named insured under a directors and
officers liability insurance policy maintained for the Company’s directors and
officers. This obligation to provide insurance and indemnify the Executive shall
survive expiration or termination of this Agreement with respect to proceedings
or threatened proceedings based on acts or omissions of the Executive occurring
during the Executive’s employment with the Company or with any of its
affiliates. Such obligations shall be binding upon the Company’s successors and
assigns and shall inure to the benefit of the Executive’s heirs and personal
representatives.
(q)    Government Agency Exception. Nothing in this Agreement is intended to
prohibit or restrict the Executive from: (i) making any disclosure of
information required by process of law; (ii) providing information to, or
testifying or otherwise assisting in any investigation or proceeding brought by,
any federal or state regulatory or law enforcement agency or legislative body,
or any self-regulatory organization; or (iii) filing, testifying, participating
in, or otherwise assisting in a proceeding relating to an alleged violation of
any federal, state, or municipal law relating to fraud or any rule or regulation
of the Securities and Exchange Commission or any self-regulatory organization.
In addition, this Agreement does not bar the Executive’s right to file an
administrative charge with the Equal Employment Opportunity Commission (“EEOC”)
and/or to participate in an investigation by the EEOC.
[Signature Page Follows]
13
image_11a.jpg [image_11a.jpg]




--------------------------------------------------------------------------------

image_01.jpg [image_01.jpg]




    IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of
the date and year first above written.
COVETRUS, INC.






By:/s/ Ben Wolin    
Name: Benjamin Wolin
Title: CEO


EXECUTIVE


By:_/s/ Dustin Finer
Dustin Finer                        


image_41.jpg [image_41.jpg]
[Signature Page to Employment Agreement]



--------------------------------------------------------------------------------





EXHIBIT A


Invention and Non-Disclosure Agreement


15
image_11a.jpg [image_11a.jpg]





--------------------------------------------------------------------------------





EXHIBIT B


Non-Competition and Non-Solicitation Agreement
                            




16
image_11a.jpg [image_11a.jpg]



